This is a criminal case in which the state is represented in this court by the Attorney General, who has filed a motion to dismiss the appeal on the ground that he was not served with appellant's brief within the time prescribed. See rules 15, 16, 21, 42 Wyo. 534, 535, *Page 41 
536. The ground of the motion is confessed, and appellant has shown no excuse for failure to comply with the rules. The brief was served on the County and Prosecuting Attorney who represented the state in the trial court, and the proper number of copies of the brief were filed in this court, but this did not do away with the necessity of serving the Attorney General. See Wilhelm v. State, 13 Wyo. 511, 81 P. 882. The motion must be granted, and the appeal dismissed. Wilhelm v. State, supra; Grippen v. State,20 Wyo. 486, 124 P. 764, 128 P. 622; State v. Kelly, 33 Wyo. 420,240 P. 207.
As we have frequently said, it is not an agreeable duty of the court to dismiss an appeal for failure to follow rules of procedure. See Grippen v. State, supra, at p. 493 of 20 Wyo. In this case we have felt justified in taking the time necessary to read and consider the evidence. The sole contention of appellant is that the verdict is not supported by sufficient evidence. We think we could not hold that there is no substantial evidence to support the verdict.
Appeal dismissed.